       Case 2:18-cv-00225-NDF Document 17-1 Filed 10/03/19 Page 1 of 15
                                                                        www.veritecheng.com
                                                          Two Oakwood Park Plaza  Suite 200
                                  Castle Rock, CO 80104  Ph: 303-660-4395  Fax 303-660-4396




STINSON.1826-0719
October 3, 2019
                                                     VIA ELECTRONIC TRANSMISSION
Laurence Stinson, Esq.
Stinson Law Group, P.C.                                              Engineering Report
1421 Rumsey Avenue
Cody, WY 82414

Re:    Case Name:          Miears v. Sysco
       Date of Accident:   June 15, 2015

Dear Mr. Stinson:

As requested, Veritech Consulting Engineering, LLC has investigated an accident
involving 2013 Dodge Charger Police Cruiser, driven by Rodney Miears, and a 2003
International tractor-trailer pulling a 2014 43-foot Great Dane trailer, driven by James
Friede. The accident occurred on June 15, 2015 at approximately 2:10 pm on US 14
near milepost 33 at the east entrance to the Yellowstone Valley Inn.

Purpose: The purpose of this report was to reconstruct the subject accident and assess
the actions of Mr. Miears and Mr. Friede.

Background: According to the Police Report, Mr. Miears was travelling east on US 14
at approximately 65 mph. Mr. Friede was travelling west on US 14 and slowed at the
east entrance to the Yellowstone Valley Inn. Mr. Friede began a left turn into the east
entrance without stopping. Mr. Miears saw the tractor begin its left turn, and applied
brakes and steered to his right. Mr. Miears’ Dodge struck the right front of the tractor
with the left front of the Dodge. Mr. Miears was injured during the collision. The accident
occurred during daylight hours and the weather at the time of the accident was
reportedly clear.

Procedure: In conducting this investigation Veritech engineers reviewed the following
provided documents and photographs:

      State of Wyoming Investigator’s Traffic Crash Report, case number
       P2015083539
      Complaint and Jury Demand
      Answer, Affirmative Defenses, and Jury Demand of Defendant Sysco Montana,
       Inc.
      Defendant’s Discovery Responses
      Plaintiff’s Discovery Responses
      Defendant’s Second Supplemental Responses to Plaintiff’s First Request for
       Production of Documents




                                                                                Exhibit 1
       Case 2:18-cv-00225-NDF Document 17-1 Filed 10/03/19 Page 2 of 15
STINSON.1826-0719
October 3, 2019
Page 2


      Defendant’s Fourth Supplemental Rule 26 Disclosures
      Lytx video taken from Mr. Friede’s International
      Airbag Control Module Data downloaded from Mr. Miears’ Dodge by the
       Wyoming State Patrol
      Dropbox download of 10 Discs reportedly provided by Lt. Philip Farman
       containing photographs, dashcam video, and Lytx video
      Deposition transcript of James Charleton Kelly taken September 4, 2019, with
       exhibits
      Deposition transcript of James Masterson Friede taken September 5, 2019, with
       exhibits

Findings and Discussion: Based on Veritech’s investigation and analysis, the
following was determined:

Accident Site: The subject accident occurred on US 14 near the east entrance to the
Yellowstone Valley Inn in Park County, Wyoming. In the vicinity of the accident, US 14
is a 2-lane asphalt road that runs primarily east-west. US 14 has a single travel lane in
each direction separated by dashed lines. See Figure 1. According to the police report,
the speed limit for US 14 is 65 mph.




          Figure 1: Google Earth aerial image depicting area of accident.

2013 Dodge Charger: The 2013 Dodge Charger operated by Mr. Miears is a rear-wheel
drive 4-door sedan with a police package. The Dodge has a Vehicle Identification
Number (VIN) of 2C3 CDXAT 7 DH 577214 and has a published curb weight of 4,312
       Case 2:18-cv-00225-NDF Document 17-1 Filed 10/03/19 Page 3 of 15
STINSON.1826-0719
October 3, 2019
Page 3


pounds. The Dodge sustained damage to its front, hood, and windshield. See Figure 2.
The provided photographs show that the airbags deployed.




    Figure 2: Provided photograph of Mr. Miears’ Dodge at the accident scene.

2003 International: The 2003 International tractor operated by Mr. Freide is a 2003
conventional cab and was pulling a 43-foot Great Dane trailer. The International has a
VIN of 2HS CBAER X 3C 059775. The Great Dane trailer was a 43-foot refrigerated
trailer and has a VIN of 1GR AA842 7 FB 708437. The combined weight of the tractor-
trailer in the police report was stated to be in excess of 26,000 pounds. The
International sustained damage to its right front as a result of the collision. See Figure 3.
The provided photographs did not indicate damage to the trailer.
       Case 2:18-cv-00225-NDF Document 17-1 Filed 10/03/19 Page 4 of 15
STINSON.1826-0719
October 3, 2019
Page 4




Figure 3: Provided photograph of Mr. Friede’s International at the accident scene.

Accident Reconstruction: During the Wyoming State Patrol’s investigation of the
accident, the impact area, skid marks from the Dodge, and vehicle points of rest were
measured and used to create a scale diagram. This diagram, along with a scaled aerial
image, were used by Veritech engineers in PC-Crash simulation software to calculate
the time-space relationship between the Dodge and the International for the 8 seconds
prior to impact.

The Wyoming State Patrol downloaded the Dodge’s Airbag Control Module (ACM). The
Dodge ACM provides 5 seconds of pre-impact data in 0.1 second intervals, as well as
the longitudinal and lateral change in speed (V) due to the impact. The data indicates
that Mr. Miears had his cruise control on 5 seconds prior to impact and his speed was
64-65 mph. Mr. Friede’s truck recorded video for 8 seconds prior to impact, while the
ACM module recorded 5 seconds of pre-impact data. For the time-space analysis, it
was assumed that Mr. Miears had the cruise control on prior to the start of the ACM
data and that his speed was also 64-65 mph during the preceding 3 seconds. The ACM
data indicates that Mr. Miears applied his brakes 0.9 seconds prior to impact and the
Dodge slowed from 64 mph to 54 mph at impact. The ACM recorded a longitudinal V
of 42.3 mph and a lateral V of 14.9 mph. The total V was therefore approximately 45
mph and the principal direction of force to the Dodge was approximately 20 degrees to
the left of straight ahead.
       Case 2:18-cv-00225-NDF Document 17-1 Filed 10/03/19 Page 5 of 15
STINSON.1826-0719
October 3, 2019
Page 5


The Lytx video provided from the International was used to reconstruct the motion of the
International for the 8 seconds preceding impact. The Lytx video shows the view out of
the front of the truck as well as video of the driver. See Figure 4. The Lytx file also
shows lateral and longitudinal accelerations for the truck as well as a GPS derived
speed.




                   Figure 4: Screen capture from provided Lytx file.

Based on the provided video, the International was travelling approximately 16 mph at a
point 8 seconds prior to impact. The truck slowed to approximately 13 mph in 3.5
seconds at which time Mr. Friede began his left turn. The truck continued to slow
through the turn and was travelling approximately 8 mph at impact.

Driver Actions: The ACM data and the Lytx data were used to reconstruct the motion
of both vehicles in PC-Crash simulation software up to the point of impact. The actions
of both drivers could then be considered in light of the time-space relationship between
the two vehicles.

Mr. Miears: The ACM data indicates that Mr. Miears applied his brakes 0.9 seconds
prior to impact. Assuming a perception-reaction time of 1.5 seconds, Mr. Miears likely
perceived that the International was a hazard approximately 2.4 seconds prior to impact
when the Dodge was approximately 275 feet from the International. Analysis indicates
that at that point in time, the International had begun turning left and its left front corner
was approaching the centerline of US 14. Therefore, Mr. Miears was likely attentive and
reacted to the hazard at a reasonable point in time and space.
       Case 2:18-cv-00225-NDF Document 17-1 Filed 10/03/19 Page 6 of 15
STINSON.1826-0719
October 3, 2019
Page 6


Mr. Friede: The Lytx video shows that Mr. Friede turned his head and began looking out
the driver’s side window approximately 7.5 seconds before impact. At that point, the
Dodge was approximately 850 feet from the International. See Figure 5.




 Figure 5: Screen capture from Lytx video showing Mr. Friede’s direction of scan
                         at 7.5 seconds prior to impact.

Mr. Friede continued to look out the side window until approximately 6.75 seconds
before
impact. At that time, he looks forward, but he appears to be looking at the dash rather
than out the front window. At that point, the Dodge was approximately 745 feet from the
International. See Figure 6.
       Case 2:18-cv-00225-NDF Document 17-1 Filed 10/03/19 Page 7 of 15
STINSON.1826-0719
October 3, 2019
Page 7




 Figure 6: Screen capture from Lytx video showing Mr. Friede’s direction of scan
                         at 6.75 seconds prior to impact.

Mr. Friede then begins looking out the driver’s side window approximately 5.5 seconds
prior to impact, and he continues looking left until 3.5 seconds prior to impact. At that
time, Mr. Friede initiates his left turn. When Mr. Friede initiates his left turn, the Dodge is
375 feet from the International. See Figure 7




 Figure 7: Screen capture from Lytx showing Mr. Friede’s direction of scan as he
                              initiates the left turn.
       Case 2:18-cv-00225-NDF Document 17-1 Filed 10/03/19 Page 8 of 15
STINSON.1826-0719
October 3, 2019
Page 8


At the time he initiated his turn, Mr. Friede was travelling approximately 13 mph. From
that speed, Mr. Friede could stop his truck in approximately 11 feet with full braking.
Since he was already braking, his perception-reaction time would be lower, and the air
brakes would already be pressurized, thus further lowering the time it would take for him
to stop. However, even allowing for a 1.5 second perception-reaction time, had Mr.
Friede properly perceived oncoming traffic as he started to turn left, the Dodge would
have been visible, and Mr. Friede likely could have stopped in approximately 40 feet.
Therefore, a review of the Lytx video indicates that Mr. Friede did not actively look for
oncoming traffic for approximately 7.5 seconds before impact. Furthermore, even if he
delayed his search for oncoming traffic until he started his turn, had he properly
perceived the oncoming traffic he could have aborted his turn and stopped his truck
prior to crossing the centerline.

Conclusions: Based on the available evidence, and this engineer’s training, education,
and experience, the following conclusions were reached:

      Mr. Miears’ Dodge was likely travelling approximately 54 mph at impact.

      Mr. Miears’ Dodge experienced a V of approximately 45 mph with a principal
       direction of force approximately 20 degree left of straight ahead.

      Mr. Miears reaction to the International truck indicates he was likely attentive and
       reacted at a reasonable point in time and space.

      Mr. Friede failed to properly perceive oncoming traffic.

      Had Mr. Friede properly perceived the oncoming traffic, he could have aborted
       his turn, stopped his truck, and avoided the accident.

The opinions and conclusions expressed in this report are to a reasonable degree of
engineering certainty and are based on the evidence available to these engineers as of
the date of this report. These engineers reserve the right to amend and/or modify the
conclusions contained in this report as additional information becomes available.

Sincerely,

VERITECH CONSULTING ENGINEERING, LLC




Jeffrey K. Ball, Ph.D., P.E.
Principal Engineer
                     Case 2:18-cv-00225-NDF Document 17-1 Filed 10/03/19 Page 9 of 15
                                                                                                              www.veritecheng.com
                                                                                                         2 Oakwood Park  Suite 200
                                                                        Castle Rock, CO 80104  Ph: 303-660-4395  Fax 303-660-4396


                                                 JEFFREY K. BALL, Ph.D., P.E.
EDUCATION:
Ph.D. Engineering Science, Oxford University, Oxford, England, 1998, specialty in combustion modeling and misfire detection in spark ignition engines.
M.S. Engineering, Purdue University, West Lafayette, Indiana, 1992, emphasis in acoustics and active vibration control.
B.Sc. Engineering Mechanics, U.S. Air Force Academy, Colorado, 1983, emphasis in aircraft structural analysis and design.

REGISTRATION:
Professional Engineer in the states of Colorado and Mississippi.
Graduate of the United States Air Force (USAF) Accident Investigation Board President Course, certified to conduct aircraft accident investigations for
the USAF.
Board Certified in Forensic Engineering by the National Academy of Forensic Engineers (NAFE).

EXPERIENCE:
Principal Engineer, Veritech Consulting Engineering, LLC, Castle Rock, CO, April 2008 to Present
Vice President, Mechanical Engineering, Knott Laboratory, LLC, Centennial, Colorado, September 2006 to April 2008
Manager, Mechanical Engineering, Knott Laboratory, LLC, Centennial, Colorado, April 2005 to September 2006
Senior Engineer, Knott Laboratory, Inc., Centennial, Colorado, 2003 to April 2005
Deputy Department Head, Associate Professor, Instructor Pilot, USAF Academy, Colorado, 1998 to 2003
Graduate Student, Oxford University, England, 1995-1998
Assistant Professor, Executive Officer, Instructor Pilot, USAF Academy, Colorado, 1993-1995
Graduate Student, Purdue University, West Lafayette, Indiana, 1991-1992
Instructor Pilot/Flight Examiner, AT-38B, 479th Tactical Training Wing, Holloman Air Force Base, New Mexico, 1988-1991
F-4E Pilot, 334th Tactical Fighter Squadron, Seymour-Johnson Air Force Base, North Carolina, 1985-1988
F-4D Pilot, 308th Tactical Fighter Squadron, Homestead Air Force Base, Florida, 1984-1985
Student, Euro-NATO Joint Jet Pilot Training, Sheppard Air Force Base, Texas, 1983-1984

ENGINEERING AND DESIGN:
At the United States Air Force Academy, Dr. Ball taught machine design, product design, automotive engineering, thermodynamics, statics, strength of
materials, and dynamics. Dr. Ball supervised students in the design, test and operation of a race car for the Society of Automotive Engineers’ (SAE)
Formula competition and an off-road vehicle for the SAE Mini Baja competition. He conducted research, modeling, and testing on internal combustion
engine performance, and directed a research project for the USAF on alternative powerplants for unmanned aerial vehicles. He is also experienced in
mechanical design evaluation and analysis, material strength, and failure analysis. Dr. Ball has evaluated and analyzed heavy vehicles such as tractor-
trailers, refuse trucks, dump trucks, front end loaders, delivery vehicles, and trains. These evaluations included design, safety systems, and operator
interaction with these heavy vehicles. Dr. Ball has testified in State and Federal court in the areas of vehicular accident reconstruction, mechanical
engineering, and patent and trade secret issues.

ACCIDENT RECONSTRUCTION:
Dr. Ball conducts and directs investigations of vehicular accidents, which include automobiles, commercial vehicles, trains, motorcycles, bicycles and
pedestrians, as well as industrial accidents and machinery failures. He is experienced in analysis of vehicle speeds, crush damage, crashworthiness,
occupant compartment intrusion, driver reaction, time/space relationships and analysis, as well as photogrammetry. He has investigated hundreds of
accidents involving vehicle dynamics, vehicle safety, and visibility studies. Frequent aspects of these investigations involve failures or malfunction of
brakes, tires, seat belts, and airbags. Dr. Ball also has working experience with engine, drive train, and suspension failure analysis. In addition, Dr. Ball
led a team investigating the structural failure and crash of a glider at the USAF Academy.

ACHIEVEMENTS:
Dr. Ball has given presentations and lectures at a number of national and international technical conferences, including the Society of Automotive
Engineers’ World Congress in Detroit, Michigan, and at the Institution of Mechanical Engineer’s AUTOTECH conference in Birmingham, England. Dr.
Ball has authored numerous technical publications and articles, several which have been published in the Society of Automotive Engineers’ Technical
Paper Series and the Institution of Mechanical Engineers’ Journal of Automotive Engineering. In 1998 the Institution of Mechanical Engineers awarded
Dr. Ball the Crompton-Lanchester Medal for the outstanding paper on an automotive topic. Dr. Ball has also co-authored a textbook on Automotive
Engineering Fundamentals published by the Society of Automotive Engineers. Dr. Ball retired from the USAF after 20 years of service as a Command
Pilot with over 2000 hours of pilot and instructor time in gliders, TG-7A, T-37, T-38, AT-38B, F- 4D, and F-4E aircraft. He currently holds FAA ratings as
a commercial pilot.

PROFESSIONAL AFFILIATIONS:
Dr. Ball is a member of the following technical and professional societies:

NAFE - National Academy of Forensic Engineers
NSPE - National Society of Professional Engineers, Member
ASME - American Society of Mechanical Engineers
SAE - Society of Automotive Engineers, Member
NAPARS - National Association of Professional Accident Reconstruction Specialists
 - Tau Beta Pi Engineering Honor Society, Member
              Case 2:18-cv-00225-NDF Document 17-1 Filed 10/03/19 Page 10 of 15
                                                                                             www.veritecheng.com
                                                                                        2 Oakwood Park  Suite 200
                                                       Castle Rock, CO 80104  Ph: 303-660-4395  Fax 303-660-4396



                                     JEFFREY K. BALL, Ph.D., P.E.

PUBLICATIONS

  1. Ball, Jeffrey K., Kittel, Mark H., Buss, Trevor J., Weiss, G., “Analysis of Video Event Recorder Data Used for
     Accident Reconstruction,” SAE Paper 2014-01-2388. (2014)
  2. Ball, Jeffrey K., Danaher, David A., Buss, Trevor J., “Full-Scale Testing and Analysis of Tractor-Trailer Braking
     Performance With and Without Trailer Anti-Lock Brakes,” SAE Paper 2010-01-1891. (2010).
  3. Danaher, David A., Buss, Trevor J., Ball, Jeffrey K. “Operation of the Eaton VORAD Collision Warning System and
     Analysis of the Recorded Data.” SAE Paper 2009-01-2911. (2009).
  4. Ziernicki, Richard M. and Jeffrey K. Ball. “Limitations of the Possibility of Applying the Monte Carlo Simulation in
     Vehicle Accident Reconstruction.” XVI EVU Annual Meeting. Krakow, Poland. (9 November 2007).
  5. Ball, Jeffrey K., David A. Danaher, and Richard M. Ziernicki, “A Method for Determining and Presenting Driver
     Visibility in Commercial Vehicles.” SAE Paper 2007-01-4232. (2007).
  6. Ziernicki, Richard M., Danaher, David A., and Ball, Jeffrey K.. “Forensic Engineering Evaluation of Physical
     Evidence in Accident Reconstruction.” Journal of the National Academy of Forensic Engineers. (July 2007).
  7. Ball, Jeffrey K., David A. Danaher and Richard M. Ziernicki. “Considerations for Applying and Interpreting Monte
     Carlo Simulation Analyses in Accident Reconstruction.” SAE Paper 2007-01-0741. (2007).
  8. Ball, Jeffrey K., and Richard Ziernicki. "An Innovative Technique for Using Experts in Patent Litigation." Intellectual
     Property Today (Sept. 2004).
  9. Ball, Jeffrey K., Martin J. Bowe, C. R. Stone, and Nick Collings. "Validation of a Cyclic NO Formation Model with
     Fast NO Measurements." SAE Transactions, Journal of Fuels and Lubricants, Paper 2001-01-1010 (2001).
  10. Ball, Jeffrey K., Martin J. Bowe, C. R. Stone, and Peter D. McFadden. "Torque Estimation and Misfire Detection
      using Block Angular Acceleration." SAE Transactions, Journal of Engines, Paper 2000-01-0560 (2000).
  11. Ball, Jeffrey K., C. R. Stone, and Robert R. Raine. "A Technique for Estimating Completeness of Combustion and
      its Use in Modeling Cycle-by-Cycle Variations in Combustion." SAE Paper 2000-01-0953 (2000).
  12. Ball, Jeffrey K., C. R. Stone and Nick Collings. "Cycle-by-Cycle Modeling of NO Formation and Comparison with
      Experimental Data." Proc. I. Mech. E. Pt. D, Journal of Auto. Eng. Vol. 213 (1999): 175-189.
  13. Ball, Jeffrey K., Robert R. Raine, and C. R. Stone. "Combustion Analysis and Cycle-by-Cycle Variations in Spark
      Ignition Engine Combustion, Part I: An Evaluation of Combustion Analysis Routines by Reference to Model Data."
      Proc. I. Mech. E. Pt. D, Journal of Auto. Eng. Vol. 212 (D5) (1998): 381-399.
  14. Ball, Jeffrey K., Robert R. Raine, and C. R. Stone. "Combustion Analysis and Cycle-by-Cycle Variations in Spark
      Ignition Engine Combustion, Part II: A New Parameter for Completeness of Combustion and its Use in Modeling
      Cycle-by-Cycle Variations in Combustion." Proc. I. Mech. E. Pt. D, Journal of Auto. Eng. Vol. 212 (D6) (1998): 507-
      523.
  15. Stone, C. R., Jeffrey K. Ball, A. Hatchman, R. McCord, N. C. Pashley, Robert R. Raine, and R. Williams.
      "Combustion Analysis in the Rover K4 Optical Engine." AutoTech ‘97, Paper L16/C524-33 (Nov 1997): 4-6.
  16. Ball, Jeffrey K., M. L. Nowack, and M. H. Brady. "Engineering Mechanics 290: Teaching Design at the U.S. Air
      Force Academy." Proceedings. 1994 ASME Curriculum Innovation Awards (1994): 19-22.
  17. Ball, Jeffrey K., and James D. Jones. "A Comparison of Shaped Piezoelectric Actuators for Divergence Control."
      Journal of Intelligent Material Systems and Structures. 6(5) (1995): 598-609.



                                                                                                                          1
             Case 2:18-cv-00225-NDF Document 17-1 Filed 10/03/19 Page 11 of 15



TECHNICAL CONFERENCES AND PRESENTATIONS

  1. “Analysis of Video Event Recorder Data Used for Accident Reconstruction,” Presenter. SAE Commercial Vehicle
     Congress. Chicago, IL. 8 Oct. 2014.
  2. “The Use of Photogrammetry and Video Tracking in Forensic Science,” Presenter, Department of Engineering
     Science, Oxford University, U.K., June 13, 2014
  3. “Accessing and Interpreting Heavy Vehicle Event Data Recorders,” Society of Automotive Engineers (SAE).
     Training and Certification. Cerritos, CA. 12-16 Dec. 2011.
  4. “Full-Scale Testing and Analysis of Tractor-Trailer Braking Performance With and Without Trailer Anti-Lock Brakes,”
     Presenter. SAE Commercial Vehicle Congress. Chicago, IL. 6 Oct. 2010.
  5. SAE 2009 Heavy Truck Handling, Dynamics & Control Symposium, Greenville, SC, 4-8 May, 2009.
  6. “Limitations of the Possibility of Applying the Monte Carlo Simulation in Vehicle Accident Reconstruction.” Speaker.
     XVI EVU Annual Meeting. Krakow, Poland. 9 Nov. 2007.
  7. “A Method for Determining and Presenting Driver Visibility in Commercial Vehicles.” Society of Automotive
     Engineers (SAE). Presenter. SAE Commercial Vehicle Congress. Chicago, IL. 31 Oct. 2007.
  8. “Forensic Engineering Evaluation of Physical Evidence in Accident Reconstruction.” Presenter. National Academy
     of Forensic Engineers Annual Meeting (NAFE). Denver, CO. 28 Jul. 2007.
  9. “Considerations for Applying and Interpreting Monte Carlo Simulation Analyses in Accident Reconstruction”
     Presenter. SAE 2007 World Congress. Detroit, MI (16-19 Apr. 2007).
  10. AIRP Standard Committee Meeting. “Society of Automotive Engineers (SAE). Seminar: International Congress and
      Exposition. Cobo Hall, Detroit, MI. 18 Apr. 2007.
  11. “Commercial Vehicle Braking Systems.” Society of Automotive Engineers (SAE). Training and Certification. Detroit,
      MI. 16-18 Apr. 2007.
  12. “Engineering Experts: Who Should You Hire and What Should They Do?” Presenter. Waste Management Litigation
      Conference. New Orleans, LA. 18 May 2006.
  13. “FOCUS ON TRIAL - What Works at the Crossroads of Your Case?” Presenter. ALFA Transportation Seminar.
      Lake Las Vegas, NV. 27 Apr 2006.
  14. "Vehicle Accident Reconstruction." Society of Automotive Engineers (SAE). Seminar: International Congress and
      Exposition. Cobo Hall, Detroit, MI. 3-5 Apr 2006.
  15. SAE Accident Investigation and Reconstruction Practices Committee, Joe Marsh, Sponsor, “Equidistant Crush
      Measurement Techniques”, SAE Standard J2433, Society of Automotive Engineers 2006.
  16. “Using Photogrammetric Animations to Effectively Present Your Accident Reconstruction to the Jury”, Presenter.
      American Bar Association’s Emerging Issues in Motor Vehicle Product Liability Conference. Phoenix, AZ. 1 Apr
      2005.
  17. “Vehicle Accident Reconstruction: The State of the Art”, Presenter. Utah Defense Lawyer’s Association. Salt Lake
      City, UT. 12 Nov 2004.
  18. "Vehicle Accident Reconstruction." Society of Automotive Engineers (SAE). Seminar: International Congress and
      Exposition. Cobo Hall, Detroit, MI. 8-11 Mar 2004.
  19. "Vauxhall 14-40: An 80th Year Review of its Technology." Presented paper 2002-01-0452. SAE 2002 World
      Congress. Detroit, MI (5-8 Mar 2002).
  20. "Torque Estimation and Misfire Detection using Block Angular Acceleration." Presenter. SAE 2000 World Congress.
      Detroit, MI (6-9 Mar 2000).
  21. "A Technique for Estimating Completeness of Combustion and its Use in Modeling Cycle-by-Cycle Variations in
      Combustion." Presenter. SAE 2000 World Congress. Detroit, MI (6-9 Mar 2000).
                                                                                                                       2
              Case 2:18-cv-00225-NDF Document 17-1 Filed 10/03/19 Page 12 of 15




INTERNAL REPORTS/NON-REFEREED PAPERS

  1. Ball, Jeffrey K., Robert R. Raine, and C. R. Stone. "Combustion Analysis and Cycle-by-Cycle Variations in Spark
     Ignition Engine Combustion." Report to the Engineering and Physical Sciences Research Council (EPSRC) UK
     (1997).
  2. Ball, Jeffrey K., R. McCord, C. R. Stone, and R. Williams. "Combustion Photography in the Rover K4 Optical
     Engine." Department of Engineering Science University of Oxford (1996).


TEXTBOOKS AND THESIS
  1. Ball, Jeffrey K., and C. R. Stone. Automotive Engineering Fundamentals. Warrendale, PA: Society of Automotive
     Engineers, Inc., Jun 2004.
  2. Ball, Jeffrey K. “Cycle-by-Cycle Variation in Spark Ignition Internal Combustion Engines.”. University of Oxford, UK,
     D. Phil. Thesis 1998.




                                                                                                                        3
                           Case 2:18-cv-00225-NDF Document 17-1 Filed 10/03/19 Page 13 of 15
                                                               Expert Testimony for Jeffrey K. Ball, Ph.D., P.E.
                                                                             Since July 1, 2003


          A          B        C     D      E       F                     G                        H                 I              J                      K
        Date of
                   Trial    Hrng   Arb   Depo   Type    Description                          Job Number      Client      Case No             District/City/State
1     Testimony
2    2019
                                                        Shuttlewagon Inc. vs. Higgins                                                        Circuit Court, Jackson
        6/13                               X    TRADE                                       Yeretsky.1803    Plaintiff   1816-CV07674
3                                                       et al.                                                                               County, Missouri
                                                                                                                                             Montana Thirteenth
        5/13                               X    VAR     Weber vs. BNSF                       Nicastro.1764   Defendant   DV 17-1668          Judicial District Court
4                                                                                                                                            Yellowstone County
5 Year count          0       0      0     2
6 2018
                                                        Canadian Pacific vs. Knoedler,                                                       District Court for Western
        10/29        X                          MECH                                         Mohan.1560      Plaintiff   1:11-cv-314
7                                                       et al.                                                                               District of Pennsylvania
                                                                                                                         2017-005706-CA-     Circuit Court Miami-Dade
        10/19                              X    MECH    Pineda vs. Waste Management        Coschignano.1669 Defendant
8                                                                                                                        01                  County, Florida
                                                                                                                                             Circuit Court Miami-Dade
        10/12                              X    VAR     Lindor et al. vs. Titan et al.       Latimer.1615    Defendant   16-18415 CA 06
9                                                                                                                                            County, Florida
                                                                                                                                             Superior Court, Monterey
        10/8                               X    VAR     O'Donnell vs. Key Energy             Fenech.1655     Defendant   M129923
10                                                                                                                                           County, California
                                                                                                                                             Circuit Court, Jefferson
        9/21                               X    VAR     Dittrich vs. Waste Management       Rogowicz.1712    Defendant   16JE-CC00325
11                                                                                                                                           County, Missouri
                                                                                                                                             Circuit Court, Cass
         8/2         X                          VAR     Wynn vs. BNSF                          Ast.1674      Defendant   15CA-CC00241
12                                                                                                                                           County, Missouri
                                                                                                                                             Circuit Court, Cass
        6/26                               X    VAR     Wynn vs. BNSF                          Ast.1674      Defendant   15CA-CC00241
13                                                                                                                                           County, Missouri
                                                                                                                                             Circuit Court, Eastern
        5/25                               X    TRADE   TAL vs. ITW                         Gottschalk.1646 Defendant    5: 15-cv-00282-FL   District of North Carolina,
14                                                                                                                                           Western Division
15 Year count         2       0      0     6
16 2017
                                                                                                                                             Circuit Court, Phelps
        10/9                               X    VAR     Jama vs. Carroll, et al.             Venker.1297     Defendant   15PH-CV01234
17                                                                                                                                           County, Missouri
                                                                                                                         D-412-CV-2015-      District Court, San Miguel
        4/25                               X    ANIM    Tafoya vs. New Prime, et al.          Baker.1611     Plaintiff
18                                                                                                                       00190               County, New Mexicco
                                                        Canadian Pacific vs. Knoedler,                                                       District Court, Hennepin
        3/13         X                          MECH                                         Mohan.1560      Plaintiff   27-CV-14-8066
19                                                      et al.                                                                               County, Minnesota
                                                        Canadian Pacific vs. Knoedler,                                                       District Court for Western
        1/26                               X    MECH                                         Mohan.1560      Plaintiff   1:11-cv-314
20                                                      et al.                                                                               District of Pennsylvania
21 Year count         1       0      0     3
22 2016
                                                                                                                                             Circuit Court, Jackson
        10/5         X                          VAR     Ross vs. Jeschke Ag Service          Accurso.1448    Plaintiff   1516-CV00847
23                                                                                                                                           County, Missouri
                                                        Pearson vs. Waste Management                                                         Circuit Court, Multnomah
        8/30         X                          VAR                                          Crosby.1558     Defendant   15CV18258
24                                                      of Oregon                                                                            County, Oregon
                                                                                                                                             District Court, Denver
         8/2         X                          VAR     Conklin vs. Raya and Metro Mix       Whalen.1505     Plaintiff   2015CV30397
25                                                                                                                                           County, Colorado
                                                                                                                                             Circuit Court, Jackson
        5/25                               X    VAR     Ross vs. Jeschke Ag Service          Accurso.1448    Plaintiff   1516-CV00847
26                                                                                                                                           County, Missouri
                                                                                                                                             District Court, Arapahoe
        2/11                               X    VAR     Voss vs. Alpine Waste                  Hall.1542     Defendant   15CV30127
27                                                                                                                                           County, Colorado
28 Year count         3       0      0     2
29 2015
                                                                                                                                            District Court, District of
        12/9                               X    VAR     Abraham vs. Graebel Van Lines       Yarbrough.1524   Defendant   14-CV-197-S
30                                                                                                                                          Wyoming
                                                                                                                                            District Court, Grundy
        10/27        X                          VAR     Wilson vs. Union Pacific RR            Leff.1403     Defendant   11AG-CC-00056
31                                                                                                                                          County, Missouri
                                                                                                                                            District Court, City and
         9/4         X                          MECH    Harrison vs. BNSF                    Knight.1467     Defendant   2014CV30752        County of Denver,
32                                                                                                                                          Colorado
                                                                                                                         3:11-cv-00141-LRH- District Court, District of
         6/9                               X    PATENT Sky Zone vs. Sky High                 Rawat.1499      Defendant
33                                                                                                                       WGC                Nevada
                                                                                                                                            District Court, Pawnee
        5/19                               X    VAR     Ochsner vs. BNSF                      Cook.1417      Defendant   CJ-2011-103
34                                                                                                                                          County, Oklahoma
                                                        Viehland vs. Kimble Mixer, Inc.,                                                    Circuit Court, Franklin
        5/13                               X    MECH                                         Avellino.1503   Defendant   13AB-CC00118
35                                                      et al.                                                                              County, Missouri
                                                                                                                         D-412-CV-2012-     District Court, San Miguel
        4/10                               X    VAR     Tafoya vs. OBM Transport, et al.     Wosick.1447     Defendant
36                                                                                                                       00055              County, New Mexico
37    Year count      2       0      0     5




                                                                                                                                                                    As of 6/26/2019
                              Case 2:18-cv-00225-NDF Document 17-1 Filed 10/03/19 Page 14 of 15
                                                                        Expert Testimony for Jeffrey K. Ball, Ph.D., P.E.
                                                                                      Since July 1, 2003


            A             B        C       D        E       F                    G                            H              I              J                    K
38 2014
                                                                                                                                                    Superior Court, Los
        12/16                                       X   VAR      Chavez vs. Singh                     Gittler.1441   Defendant   S-1500-CV-277991
                                                                                                                                                    Angeles County, California
39
                                                                                                                                                    District Court, Cascade
        10/20             X                             VAR      Schnittgen vs. BNSF                 Nicastro.1391   Defendant   ADV 13-168
40                                                                                                                                                  County, Montana
                                                                                                                                                    Circuit Court, St. Louis,
        10/3                                        X   VAR      Trice vs. WUMC                      Leming.1334     Defendant   1222-CC01826
41                                                                                                                                                  Missouri
                                                                                                                                                    U.S. International Trade
                                                                 In the Matter of Certain Soft-
            8/5           X                             PATENT                                     DelMonaco.1424 Defendant      337-TA-908         Commission, Washington,
                                                                 Edged Trampolines
42                                                                                                                                                  DC
                                                                                                                                                    Circuit Court, Jefferson
        6/30              X                             VAR      Haley vs. Morie, et al.             Hunter.1303     Plaintiff   11JE-CC01070
43                                                                                                                                                  County, Missouri
                                                                                                                                                    District Court, Scotts Bluff
        6/25              X                             VAR      Winchester vs. BNSF                  Beam.1241      Defendant   CI 11 644
44                                                                                                                                                  County, Nebraska
                                                                                                                                                    District Court, Grundy
        6/23                                        X   ANIM     Wilson vs. Union Pacific RR           Leff.1403     Defendant   11AG-CC-00056
45                                                                                                                                                  County, Missouri
                                                                                                                                                    U.S. International Trade
                                                                 In the Matter of Certain Soft-
        6/19                                        X   PATENT                                     DelMonaco.1424 Defendant      337-TA-908         Commission, Washington,
                                                                 Edged Trampolines
46                                                                                                                                                  DC
                                                                                                                                                    Singapore International
                                                                 Bensons vs. World Wide
        6/10                               X            PATENT                                       Sinclair.1400   Defendant   ARB 085/11/NAB     Arbitration Centre,
                                                                 Stationery
47                                                                                                                                                  London, UK
                                                                                                                                                    District Court, Wyandotte
        5/12              X                             VAR      Giovanni vs. BNSF                   Coates.1318     Defendant   11 CV 1894
48                                                                                                                                                  County, Kansas
                                                                                                                                                    District Court, Furnas
        4/29              X                             VAR      Stubbs vs. Carman                 Troshynski.1385 Plaintiff     CI 11-092
49                                                                                                                                                  County, Nebraska
                                                                                                                                                    District Court, Hennepic
        3/17              X                             SFTY     Graham vs. Coca Cola              Cialkowski.1394 Defendant     27-CV-13-8253
50                                                                                                                                                  County, Minnesota
                                                                                                                                                    District Court, Wyandotte
            2/7                                     X   VAR      Giovanni vs. BNSF                   Coates.1318     Defendant   11 CV 1894
51                                                                                                                                                  County, Kansas
                                                                                                                                                    Circuit Court, Jefferson
            2/4                                     X   VAR      Haley vs. Morie, et al.             Hunter.1303     Plaintiff   11JE-CC01070
52                                                                                                                                                  County, Missouri
53 Year count             7        0       1        6
54 2013
                                                                 Lopez vs. Rude Dog Bar and                                                         Superior Court, Los
        7/23                                        X   VAR                                         Pedersen.1340    Defendant   KC-063444
                                                                 Grill                                                                              Angeles County, California
55
                                                                                                                                                    Circuit Court, Jefferson
        3/12                                        X   VAR      Wood vs. Metal Container Corp.      Hunter.1277     Defendant   10JE-CC01033
56                                                                                                                                                  County, Missouri
                                                                                                                                                    District Court, Ottawa
        2/12                                        X   VAR      Wesley vs. Metadigm Services       LaRocca.1271     Defendant   CJ-2012-8
57                                                                                                                                                  County, Oklahoma
                                                                                                                                                    District Court, Cleveland
        1/30              X                             VAR      Chastain vs. Waste Management       Hatcher.1119    Defendant   CJ-08-117
58                                                                                                                                                  County, Oklahoma

      Year count          1        0       0        3
59
60 2012
                                                               World Wide Stationery vs.                                                            District Court, Northern
        9/27              X                             PATENT                                     Rabenberg.1249 Plaintiff      3:11-cv-00523-JZ
61                                                             Bensons International                                                                Ohio Western Division
                                                               Piccoli vs. Waste Management                                                         Circuit Court, Peoria
        8/20                                        X   VAR                                          Fayollat.1153   Plaintiff   10-L-236
62                                                             vs. Country Preferred                                                                County, Illinois
                                                               World Wide Stationery vs.                                                            District Court, Northern
            8/2                                     X   PATENT                                     Rabenberg.1249 Plaintiff      3:11-cv-00523-JZ
63                                                             Bensons International                                                                Ohio Western Division
                                                                                                                                                    Circuit Court, Fayette
        3/12                                        X   VAR      Brockett vs. Vandalia Railroad     Williams.1223    Defendant   09-L-05
64                                                                                                                                                  County, Illinois

65    Year count          1        0       0        3
66   2011                 2                         6                                             Plaintiff          2           Defendant          6
67   2010                 1                1        8                                             Plaintiff          4           Defendant          6
68   2009                 1                         5                                             Plaintiff          2           Defendant          4
69   2008                 1        1                5                                             Plaintiff          4           Defendant          3
70   2007                 4                         5                                             Plaintiff          3           Defendant          6
71   2006                 1                         5                                             Plaintiff          3           Defendant          3
72   2005                                           3                                             Plaintiff          3           Defendant          0
73   2004                                           3                                             Plaintiff          1           Defendant          2

74
              Total for Mr. Ball since 1/1/2004 Testified                                                                               Clients
75
                     Trial     Hrng    Arb     Depo                                                                  Total       For Plaintiff:     For Defendant:
76
                     27        1       2       70                                                                         100              36                    64
77




                                                                                                                                                                           As of 6/26/2019
               Case 2:18-cv-00225-NDF Document 17-1 Filed 10/03/19 Page 15 of 15
                                                                                              www.veritecheng.com
                                                                                Two Oakwood Park Plaza  Suite 200
                                                        Castle Rock, CO 80104  Ph: 303-660-4395  Fax 303-660-4396




                          PROFESSIONAL HOURLY BILLING RATES
            Engineer                    Investigation and Analysis                      Testimony
  Jeffrey K. Ball, Ph.D., P.E.                      $325.00                              $375.00*
      Mark H. Kittel, P.E.                          $290.00                              $350.00*
    Joseph Tremblay, P.E.                           $185.00                              $225.00*
       J. Ted Archuleta                             $150.00                                N/A
          Support Staff                              $60.00                                 N/A
*Veritech Consulting Engineering, LLC. requires a non-refundable deposit of 2 hours of testimony time to
be paid prior to the deposition or trial.

                                                OTHER FEES
                                                           Applied to every new file. Covers digital camera
FILE ADMIN FEE                        $150.00              use, in-house printing, software fees and file
                                                           opening fee



              IN-HOUSE SERVICES                                         CONTRACT SERVICES

TRAVEL                                                     TESTING SERVICES
                             Billed “door to door” at
Travel Time
                              Engineer’s standard          Testing materials               Cost plus 10%
                                    billing rate
Travel Expenses                   Cost plus 10%            Equipment Rental                Cost plus 10%

Personal Vehicle
                                  $0.58 per mile
Mileage
ANIMATION AND GRAPHICS                                     CONSULTING

Animation                         Per quoted rate          Outside Consultants             Cost plus 10%

Rendering Services                $250 per session

Models, Graphics, Court
                                  Per quoted rate
Exhibits

EQUIPMENT USE FEE                                          LEGAL EVIDENCE

CDR Equipment                                              Storage of Legal
                                      $100.00                                              Cost plus 10%
(airbag module download)                                   Evidence
Survey Equipment                $100.00 per survey

VERITECH FEE SCHEDULE EFFECTIVE JAN 1, 2019
Rates subject to change
